Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 11 objected to because of the following informalities: 
Claim 8 appears it should depend upon claim 7.	Claim 11, “war agents.” Appears it should be “war agents,”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-11, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ledbetter et al (US 2012/0176130 A1), hereinafter referred to as Ledbetter.	With reference to claim 1, Ledbetter teaches A nuclear magnetic resonance (NMR) system configured to detect combinatorial signatures stemming from homonuclear and heteronuclear J-couplings, the system comprising: 	a pre-polarization system (Fig. 1, 106), 	a detector (Fig. 1, 118), and 	NMR electronics (Fig. 1, 136), wherein .

With reference to claim 9, Ledbetter teaches the system is capable of detection for samples larger than 1nL (¶0022, 0025)	With reference to claim 10, Ledbetter further teaches the system is capable of detection for samples containing different nuclei with concentrations between 110M and 1 M (¶0078)	With reference to claim 11, Ledbetter further teaches the system is configured to detect one or more chemical war agents, and similar organophosphorus compounds (¶0037).	With reference to claim 13, Ledbetter teaches the system is portable (¶0058).	With reference to claim 15, Ledbetter further teaches system is configured to detect molecules with heteronuclear J-couplings of any form, including XM-A-B-X', such that the heteronuclear J-coupling falls into one or more of the J-coupling regimes (¶0039-0040).	With reference to claim 18, Ledbetter further teaches a non-resonant circuitry configured for detection (Fig. 1).
Claim(s) 1, 7-10, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horng et al. (US 2010/0264921 A1).
With reference to claim 1, Horng teaches A nuclear magnetic resonance (NMR) system configured to detect combinatorial signatures stemming from homonuclear and heteronuclear J-couplings, the system comprising: 		a pre-polarization system (¶0032), 	a detector (Fig. 1), , and 	NMR electronics (Fig. 1), wherein 	the detector includes an NMR magnet with a magnetic field of strength between 300 mT and 10 
With reference to claim 9,  Horng further teaches the system is capable of detection for samples larger than 1nL (Fig. 6).	With reference to claim 10, Horng further teaches the system is capable of detection for samples containing different nuclei with concentrations between 110M and 1 M.	With reference 16, Horng further teaches is configured to provide simultaneous excitation and detection (- 3 kHz) of all spin active nuclei in the sample using a uniformly exciting pulse (¶0029, 0032).	With reference to claim 17, Horng further teaches a resonant circuitry configured for detection (¶0029).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledbetter as applied to claim 1 above, and further in view of Neely et al. (US 9,046,493 B2), hereinafter referred to as Neely.	Ledbetter teaches all that is required as explained above, however is silent with regards to the magnetic field homogeneity.	Neely teaches the detector further includes a shimming system configured to increase homogeneity of the magnetic field to values between 1-100ppm (Column 111, line 49-line 51).	It would have been obvious to use the teaching of Neely with the system of Ledbetter so as to have a system less prone to fluctuations.
With reference to claim 3, Ledbetter further teaches a shuttling device configured to shuttle a sample between the pre-polarization system and the detector in a time interval less than 1s (¶0041).	With reference to claim 4, Ledbetter further teaches the shuttling system to move the sample between the prepolarizing system and the detector uses a mechanical linear actuator (Fig. 1, 102, ¶0025).	With reference to claim 5, Ledbetter further teaches the shuttling system to move the sample between the prepolarizing system and the detector is a flow-based or microfluidics-based device (¶0041).	With reference to claim 6, Ledbetter further teaches he flow-based or microfluidics-based shuttling system to move the sample between the prepolarizing system and the detector provides a steady-state prepolarization of the sample (¶0041).
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledbetter.	With reference to claim 12, Ledbetter teaches a size of the system is less than 1 cubic meter (based on the descriptions of ¶0041 and ¶0058, it’d be obvious to one of ordinary skill in the art to .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852